DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 12/10/2019.
Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 12/21/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claims 1, 8, and 15 recite “control[ling] each node to verify a product payment when detecting initiation of the product payment when detecting initiation of the produce payment.” The manner of controlling each node to verify a product payment is unclear. In other words, it is unclear how the product payment device controls each node to verify a product payment. The specification repeats the same language and does not provide a detailed description. Furthermore, is the payment request received by the product payment device or by a node of the blockchain system? 
Claims 1, 8, and 15 recite “broadcast[ing] a verification passed information to the blockchain system when the verification to the product payment by the node is passed.” 
First, there is insufficient antecedent basis for “the node” in the limitation. Is the node is each node of the plurality of nodes, or any node of the plurality of nodes? 
Second, because the broadcasting step is performed by at least one processor of the product payment device, the manner of obtaining the verification result from the node is unclear. In order to broadcast the verification result, the product payment device needs to receive the result first. Does the product payment device receive the verification result from all of the nodes that validate the payment? The specification discloses “In the embodiment, the broadcasting module 103 broadcasts the verification passed information to the blockchain system” in paragraph [0031], and “It can be understood that, the node may broadcast the verification passed information to the 
Claims 1, 8, and 15 recite “save[saving] a name of the one or more products and a quantity of the one or more products purchased by the consumer for delivery from the one or more distributors when the quantity of the verification passed information received by the node is greater than a first preset value.” There is insufficient antecedent basis for “the one or more products,” “the one or more distributors,” and “the quantity of the verification passed information,” in the limitation. 
Claims 1, 8, and 15 recite “update[updating] the name of the one or more products of the consumer and the quantity of the one or more products of the consumer according to the getting information about getting one or more products from the distributor by the consumer.” 
First, there is insufficient antecedent basis for “the getting information” in the limitation.
Second, it is unclear whether the “one or more products” in “getting one or more products from the distributor by the consumer” are the same “one or more products” recited in “save a name of one or more products.”
Claims 2, 9, and 16 recite “for delivery a part of the purchased products or all products from any one distributor.” It is unclear whether any one distributor is a distributor of the one or more distributors recited in claims 1, 8, and 15, respectively? 
the product to the consumer, for delivery the one or more purchased products from the one or more distributors.” 
First, there is insufficient antecedent basis for “the product” in the limitation. 
Second, it is unclear where a credential is stored and how the credential is retrieved. 
Third, the manner of delivering the one or more purchased products based on the credential of the product is unclear. Is the credential transmitted to the consumer associated with only one of the purchased products or the whole purchase of one or more products?
Claims 4 and 11 recite “transmit[ting] the retrieving credential of the product to the consumer, for delivery the part of purchased produces or the all products from any one distributor.” 
First, it is unclear whether any one distributor is a distributor of the one or more distributors recited in claims 1, 8, and 15, respectively? 
Second, the manner of delivering the part of the purchased products or the all products based on the credential of the product is unclear. Is the credential transmitted to the consumer associated with only one of the purchased products or the whole purchase of one or more products?
Claims 5, 12, and 18 recites “transfer[ring] a first amount of virtual currency from an account of the consumer to an account of the manufacturer when the product payment is successful, the first amount being a total fee of the one or more products 
Claims 6, 13, and 19 recite “transfer[ring] a second amount of the virtual currency from an account of the manufacturer to an account of the distributor when detecting that the consumer gets one or more products from the distributor.” It is unclear whether one or more products are the same one or more products purchased by the consumer.
Claims 7, 14, and 20 recite “verify[ing] an identify information of the consumer when detecting a consumer request for getting the purchased product from the distributor.” There is insufficient antecedent basis for “the purchased product” in the limitation.
Claims 7, 14, and 20 recite “determine[determining] whether the product and the quantity of the product of the consumer match the product information currently desired by the consumer when the identity information of the consumer is verified successfully.” 
First, there is insufficient antecedent basis for “the product and the quantity of the product of the consumer” and “the product information” in the limitation.
Second, what is unclear is the manner of determining whether the product and the quantity of the product of the consumer match the product information currently desired by the consumer. 
Claims 7, 14, and 20 recite “determine[determining] to execute the retrieving payment when the product and the quantity of the one or more products of the consumer match the product information currently desired by the consumer.” There is insufficient antecedent basis for “the retrieving payment” in the limitation. Furthermore, it is unclear what the retrieving payment is.

Dependent claims 2-7, 9-14, and 16-20 are rejected because they depend on the rejected independent claims 1, 8, and 15, respectively.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 depends on claim 3. This claim appears to merely repeat one of the limitations of claim 3, and therefore does not further limit the claim on which it depends.
Claim 11 depends on claim 10. This claim appears to merely repeat one of the limitations of claim 10, and therefore does not further limit the claim on which it depends.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a device comprising a storage system and at least one processor, claims 8-14 are directed to a method, and claims 15-20 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite processing and managing transactions. Specifically, the claims recite “control … to verify a product payment when detecting initiation of the product payment; broadcast a verification passed information … when the verification to the product payment … is passed; save a name of the one or more products and a quantity of the one or more products purchased by the consumer for delivery from the one or more distributors when the quantity of the verification passed information received … is greater than a first preset value; update the name of the one or more products of the consumer and the quantity of the one or more products of the consumer according to the getting information about getting one or more products from the distributor by the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series steps for validating the purchase transaction, storing the validated transaction, and updating the stored transaction. It is a process that deals with processing and managing transactions. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as the use of a blockchain system, a plurality of nodes, a storage system, and a processor, merely use a computer and a blockchain as tools to perform an abstract idea. Specifically, a blockchain system, a plurality of nodes, a storage system, and a processor perform the steps or functions of verifying a transaction, storing the validated transaction, and updating the transaction. The use of a processor/computer and/or a blockchain as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a blockchain system, a plurality of nodes, a storage system, and a processor to perform the steps amount to no more than using a computer/processor and a blockchain to automate and/or implement the abstract idea of processing a transaction and managing transaction information. As discussed above, taking the claim elements separately, a blockchain system, a plurality of nodes, a storage system, and a processor perform the steps or functions of validating a transaction, storing the validated transaction, and updating the transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims 
           Dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea of processing a transaction and managing the transaction information. Claims 2, 9, and 16 disclose storing the transaction information. Claims 3-4, 10-11, and 17 recite transmitting a credential associated with the transaction for delivery. Claims 5, 12, and 18 recite transferring a first payment amount from buyer to seller. Claims 6, 13, and 19 disclose transferring a second payment amount from seller to distributor. Claims 7, 14, and 20 disclose updating the transaction information if the purchased item(s) are delivered. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir (US 20200118086 A1) in view of Liu et al. (CN 109389478 A), and further in view of Antonopoulos (“Mastering Bitcoin,” December 2014).
Claims 1, 8, and 15:
Achkir discloses the following:
a.	a product order device utilizing a blockchain system, the blockchain system comprising a plurality of nodes, each node saving information associated with a consumer, a manufacturer, or a distributer. (See Fig. 1; paragraphs [0024]-[0031], “[i]n the embodiment shown, system 100 can be used and run by one organization or entity, which can manage security and control authorization for each node on the network in addition to managing business rules and policies controlled by various smart contracts…. Replacement management service 128 can also manage numerous functions of blockchain ledger 124, such as determining when and how to update blockchain ledger 124, whether to modify or create a block within blockchain ledger 124, initiate and/or customize events associated with product replacement or ordering within system 100, initiate or execute rules and policies within smart contracts, etc.”)
b.	the product order device utilizing a blockchain system comprising: a storage system; at least one processor; and the storage system storing one or more programs which when executed by the at least one processor, causing the at least one processor to. (See Fig. 1; Fig. 8; and paragraphs [0058]-[0064].)
c.	controlling each node to verify a product order when detecting initiation of the product order. (See paragraph [0038], “[a]fter the client's 
d.	saving information of the one or more products ordered by the consumer for delivery from one or more distributors when the quantity of the verification passed information received is greater than a first preset value. (See Fig 1; paragraph [0025], “[i]n the embodiment shown, blockchain ledger 124 is a ledger system within a distributed blockchain, where a continuously growing list of records, called blocks, is linked to one or more previous blocks. Blocks can be continuously updated as blockchain ledger 124 is modified with subsequent events, transactions, data, updates, etc. from the nodes within system 100. For example, a block can receive a request from a user to perform maintenance on a product, such as through replacement of one or more product components or parts supplied by supplier 1 node 112”; Fig. 3; paragraphs [0037]-[0038], “[f]or example, events can be based on historical ledger history information. E.g., a smart contract can specify that an event can be generated 310 once the client request 302 and/or smart contract conditions 304 has been added to the blockchain. Each step can be used as status information that is added to a block within blockchain ledger 124 on the distributed network…. Each event is sent to 
e.	updating the information of the one or more products of the consumer according to the getting information about getting one or more products from the distributor by the consumer. (See Fig. 3; paragraph [0040], “[f]or example, blocks for the ledger can be created for the creation of shipping instructions and updates, such as the replacement product being picked up by a carrier 322, the completion of loading at a pickup location 324, the product departing from an origin location 326, the arrival and release from customs [328, 332], airline departure and arrival [334, 336], the product being out for delivery 338, and proof of delivery 340”; Fig. 5; and paragraph [0046], “[a]ny updates can be added to ledger 520 on a real time or near real time basis as decentralized status information, such as for a transfer in carriers [block 560], delivery of the product through proof of delivery 568 [block 566].” These citations indicate that the order information is updated after the ordered product(s) are delivered.)
Achkir does not explicitly disclose the following:
saving account balance and a blockchan address of the participants on the nodes of a blockchain system;
a product payment with purchasing information; and 
broadcasting a verification passed information to the blockchain system when the verification to the product payment by the node is passed.
a product payment with purchasing information. (See page 7, “[i]t may include the quantity, the color of commodity, marque etc. of commodity, distribution information.… Step S106: transaction record information corresponding with end article information, registration transaction record information to block are generated In chain,” and page 8, “Step S203: end article information and distribution information that consumer client sends are received. Step S204: receive consumer client send transfer request, by the wallet address of consumer client with The corresponding transfer amounts of transfer request are gone in the wallet address of manufacturer's client.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Lin in the Achkir system. Moreover, in order to process the payment in a transaction, one of ordinary skill in the art would have been motivated to include payment information with the product order, so that the payment amount can be transferred from a purchaser’s account to a manufacturer’s account if the payment request is validated.
The combination of Achkir and Liu discloses the claimed invention but does not explicitly disclose the following:
saving account balance and a blockchan address of the participants on the nodes of a blockchain system;
broadcasting a verification passed information to the blockchain system when the verification to the product payment by the node is passed.
Antonopoulos discloses the following:
saving account balance and a blockchan address of the participants on the nodes of a blockchain system. (See page 6, “A full client, or ‘full node’ is a client that stores the entire history of bitcoin transactions [every transaction by every user, ever], manages the user’s wallets and can initiate transactions directly on the bitcoin network”; and pages 11-13.)
b.	broadcasting a verification passed information to the blockchain system when the verification to the product payment by the node is passed. (See pages 181-183, “Bitcoin’s de-centralized consensus emerges from the interplay of four processes that occur independently on nodes across the network: Independent verification of each transaction, by every full node, based on a comprehensive list of criteria…. However, before forwarding transactions to its neighbors, every bitcoin node that receives a transaction will first verify the transaction. This ensures that only valid transactions are propagated across the network, while invalid transactions are discarded at the first node that encounters them.”)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Achkir and Liu by Antonopoulos disclosure. One of ordinary skill in the art would have been motivated to store unspent transaction output and blockchain address of participants in a blockchain, and broadcast the validated transaction to the blockchain, so that the participants can spend the unspent transaction output and the transaction can be validated based on the stored transaction information.


Claims 2, 9, and 16:
Achkir in view of Liu and Antonopoulos discloses the limitations shown above.
Achkir further discloses saving the name of the one or more products and the quantity of the one or more products ordered by the consumer for delivery a part of the ordered products or all products from any one distributor. (See Fig 1; paragraph [0025]; Fig. 3; paragraphs [0037]-[0038]; Fig. 5; and paragraphs [0050]-[0052]. One of ordinary skill in the art knows that the order information should include the names and quantities of the ordered items.)



Claims 5, 12, and 18:
Achkir in view of Liu and Antonopoulos discloses the limitations shown above.
Achkir discloses a product order request with product information. (See Fig 1; paragraph [0025]; Fig. 3; paragraphs [0037]-[0038]; Fig. 5; and paragraphs [0050]-[0052]. One of ordinary skill in the art knows that the order information should include the names and quantities of the ordered items.)
Liu further discloses transferring a first amount of virtual currency from an account of the consumer to an account of the manufacturer, the first amount being a total fee of the one or more products purchased by the consumer. (See page 8.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Lin in the Achkir system. In order to process the payment in a transaction, one of ordinary skill in the art would have been motivated to include payment information with the product order, so that the payment amount can be transferred from a purchaser’s account to a manufacturer’s account if the payment request is validated.
Antonopoulos further discloses transferring the virtual currency when the product payment is validated successful. (See pages 181-183.)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Achkir and Liu by Antonopoulos disclosure. One of ordinary skill in the art 
Claims 5, 12, and 18 recite “transfer[ring] a first amount of virtual currency from an account of the consumer to an account of the manufacturer when he product payment is successful.” The step of “transferring a first amount of virtual currency from an account of the consumer to an account of the manufacturer” happens only when “the product payment is successful.” This is a contingent limitation. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), MPEP § 2111.04.

Claims 3-4, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir (US 20200118086 A1) in view of Liu et al. (CN 109389478 A), and further in view of Antonopoulos (“Mastering Bitcoin,” December 2014), and McGregor et al. (US 20180204260 A1).
Claims 3, 10, and 17:
Achkir in view of Liu and Antonopoulos discloses the limitations shown above.
Achkir further discloses saving the name of the one or more products and the quantity of the one or more products ordered by the consumer, and one or more products ordered by the consumer for delivery. (See Fig 1; paragraph [0025]; Fig. 3; paragraphs [0037]-[0038]; Fig. 5; and paragraphs [0050]-[0052]. 
None of Achkir, Liu, and Antonopoulos explicitly discloses transmitting a retrieving credential of the product to the consumer, for delivery the one or more purchased products from the one or more distributors.
However, McGregor discloses transmitting a credential of the product to the consumer for requesting the product. (See paragraphs [0286]-[0287].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Achkir, Liu, and Antonopoulos by McGregor disclosure. One of ordinary skill in the art would have been motivated to transmit a credential of a product to a consumer, so that the product can be located or identified by the product credential after the credential is validated.
Claims 3, 10, and 17 recite “transmit[ting] a retrieving credential of the product to the consumer, for delivery the one or more purchased products from the one or more distributors.” This recites the intended use of the retrieving credential. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claims 4 and 11:
Achkir in view of Liu and Antonopoulos discloses the limitations shown above.
Achkir further discloses one or more products ordered by the consumer for delivery. (See Fig 1; paragraph [0025]; Fig. 3; paragraphs [0037]-[0038]; Fig. 5; and paragraphs [0050]-[0052]. One of the ordinary skill in the art knows that the order information should include the names and quantities of the ordered items.)
None of Achkir, Liu, and Antonopoulos explicitly discloses transmitting a retrieving credential of the product to the consumer, for delivery the part of the purchased products or the al products from any one distributor.
However, McGregor discloses transmitting a credential of the product to the consumer for requesting the product. (See paragraphs [0286]-[0287].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Achkir, Liu, and Antonopoulos by McGregor disclosure. One of ordinary skill in the art would have been motivated to transmit a credential of a product to a consumer, so that the product can be located or identified by the product credential after the credential is validated.
Claims 4 and 11 recite “transmit[ting] a retrieving credential of the product to the consumer, for delivery the part of the purchased products or the al products from any one distributor.” This recites the intended use of the retrieving credential. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that .

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir (US 20200118086 A1) in view of Liu et al. (CN 109389478 A), and further in view of Antonopoulos (“Mastering Bitcoin,” December 2014), and Nezu (JP 2000113031 A).
Claims 6, 13, and 19:
Achkir in view of Liu and Antonopoulos discloses the limitations shown above.
Achkir further discloses transferring a second amount of the currency from an account of the manufacturer to an account of the distributor when detecting that the consumer gets one or more products from the distributor. (See Fig. 1; Fig. 5; paragraph [0022]; paragraph [0024]; paragraph [0028]; paragraph [0035]; paragraph [0053]; and claim 6. One of ordinary skill in the art knows that the shipping fee has to be determined before the distributor delivers the product.)
Antonopoulos discloses transferring virtual currency between different entities. (See page xviii.)
None of Achkir, Liu, and Antonopoulos explicitly discloses that the second amount of the virtual currency is determined according to share fee of each 
However, Nezu discloses that the shipping fee of the currency is determined according to preset shipping fee for each store and quantity of the products got by the consumer. (See page 3.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Achkir, Liu, and Antonopoulos by Nezu disclosure. One of ordinary skill in the art would have been motivated to determine the shipping fee based on the preset fee for each distributor and quantity of the products, so that the shipping fee can be calculated easily based on the preset fees and quantity of the products.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir (US 20200118086 A1) in view of Liu et al. (CN 109389478 A1), and further in view of Antonopoulos (“Mastering Bitcoin,” December 2014), and Cantrell et al. (US 20190236542 A1).
Claims 7, 14, and 20:
Achkir discloses the following:
a.	determining subsequent events and transactions performed. (See paragraphs [0025]-[0028] and paragraphs [0051]-[0052].)
b.	determine to execute the retrieving payment when the subsequent events and the transactions are validated. (See paragraphs [0025]-[0028]; paragraphs [0051]-[0052]; and paragraph [0056].)
updating the information of the one or more products of the consumer according to the getting information about getting one or more products from the distributor by the consumer. (See Fig. 3; paragraph [0040]; Fig. 5; and paragraph [0046]. These citations indicate that the order information is updated after the ordered product(s) are delivered.) 
Liu further discloses updating the information of the one or more products of the consumer according to a payment after the payment is completed. (See page 9.)
None of Achkir, Liu, and Antonopoulos explicitly discloses verifying an identity information of the consumer when detecting a consumer request for getting the purchased product from the distributor and determining whether the product and the quantity of the product of the consumer match the product information currently desired by the consumer when the identify information of the consumer is verified successfully.
However, Cantrell discloses verifying an identity information of the consumer when detecting a consumer request for getting the purchased product from the distributor; determining whether the product and the quantity of the product of the consumer match the product information currently desired by the consumer when the identify information of the consumer is verified successfully; and determining to process the request when the product and quantity of the one or more products of the consumer matches the product information currently desired by the consumer. (See paragraph [0004] and paragraphs [0019]-[0022].)

Claims 1, 8, and 15 recite “determine[detemining] whether the product and the quantity of the product of the consumer match the product information currently desired by the consumer when the identity information of the consumer is verified successfully,” and “determine[determining] to execute the retrieving payment when the product and the quantity of the one or more products of the consumer matches the product information currently desired by the consumer.” The steps of “determining whether the product and the quantity of the product of the consumer match the product information currently desired by the consumer” and “determining to execute the retrieving payment” happen only when “the identity information of the consumer is verified successfully,” and “the product and the quantity of the one or more products of the consumer matches the product information currently desired by the consumer,” respectively. They are contingent limitations. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), MPEP § 2111.04.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
Mattingly et al. (US 20180144292 A1) disclose an implementation of a blockchain system for delivery service record keep.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.D./Examiner, Art Unit 3685   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685